Case 2:21-cv-02843-AB-AFM Document 48 Filed 08/26/21 Page 1 of 1 Page ID #:803



1                                                                                        JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    Medcursor Inc.,                             Case No. 2:21-CV-02843-AB (AFMx)
11
                                  Plaintiff,      ORDER DISMISSING CIVIL
12    v.                                          ACTION
13
      Defendants Shenzhen KLM Internet
14    Trading Co., Ltd., URPOWER, INC,
15    and Yuqin Peng,
                             Defendants.
16
17         Pursuant to the Parties’ Stipulation under Federal Rule of Civil Procedure
18   1(a)(1)(A)(ii) and the Court having been advised by counsel that the above-entitled
19   action has been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed as to all
21   claims, counter-claims, and parties with prejudice. Each party is to bear their own
22   attorneys’ fees and costs. This Court retains full jurisdiction over this action,
23   including to reopen the action, upon good cause showing within 30 days, if settlement
24   is not consummated. This Order shall not prejudice any party to this action. All
25   pending and future dates in the matter are vacated.
26   Dated: August 26, 2021             ____________________________________
27                                      HONORABLE ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT COURT JUDGE
28
                                                1.
